NOT PRECEDENTIAL

UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                           ________

                          No. 11-3628

                           _________


                       MARY TRAPANI,
                                Appellant

                               v.

          GREATWIDE LOGISTICS SERVICES, LLC;
         JOSEPH CHANDLER, INDIVIDUALLY AND
     IN HIS PROFESSIONAL CAPACITY AS PRESIDENT,
        GREATWIDE TRUCKLOAD MANAGEMENT;
  JOHN HOVE, INDIVIDUALLY AND IN HIS PROFESSIONAL
            CAPACITY AS GENERAL COUNSEL,
            GREATWIDE LOGISTICS SERVICES;
         GWTM LLC, SUCCESSOR IN INTEREST TO
        GREATWIDE TRUCKLOAD MANAGEMENT
                       ________

         On Appeal from the United States District Court
             for the Eastern District of Pennsylvania
                     (D.C. No. 2-10-cv-00334)
         District Judge: Honorable Mary A. McLaughlin
                             _______

           Submitted Under Third Circuit LAR 34.1(a)
                        June 29, 2012

  Before: SLOVITER, CHAGARES, and JORDAN, Circuit Judges

                     (Filed: June 29, 2012)
                             ______

                           OPINION
                            ______
SLOVITER, Circuit Judge.

       Mary Trapani appeals the District Court’s entry of summary judgment on her

claim that GWTM, LLC discriminated against her because of her gender in violation of

Title VII. We will affirm.1

                                              I.

       Because we write primarily for the parties, we will discuss briefly only the facts

and procedural history. GWTM is a Pennsylvania based trucking company and a

subsidiary of Greatwide Logistics Services, LLC (“GWLS”). GWTM’s predecessor,

Greatwide Truckload Management, LLC (“Truckload Management”), hired Trapani in

December 2008 as the company’s Vice President of Organizational Development.

       Later in 2008, GWLS and its subsidiaries ran into serious financial difficulties and

filed for bankruptcy. To help with the crisis, Truckload Management created a

“downsizing taskforce,” which implemented four cost saving proposals. One of the

taskforce’s proposals recommended “Executive Consolidation,” which entailed the

termination of Trapani and three other senior staff officials.

       Trapani brought suit alleging that she was terminated because of her gender, in

violation of Title VII, 42 U.S.C. §§ 2000e-2(a)(1) and (2), and the Pennsylvania Human

Relations Act (“PHRA”), 43 Pa. C.S. § 955(a). Trapani also asserted unlawful



       1
         The District Court had jurisdiction under 28 U.S.C. §§ 1331 and 1367. We have
jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review of the District
Court’s grant of summary judgment, and we apply the same standard applicable in the
District Court found in Federal Rule of Civil Procedure 56. See Doe v. C.A.R.S. Prot.
Plus, Inc., 527 F.3d 358, 362 (3d Cir. 2008).
                                              2
retaliation. The District Court entered summary judgment on Trapani’s action, and

Trapani timely appealed.2

                                               II.

       To establish a prima facie case of employment discrimination under Title VII, a

plaintiff must show that: “(1) s/he is a member of a protected class; (2) s/he was qualified

for the position s/he sought to attain or retain; (3) s/he suffered an adverse employment

action; and (4) the action occurred under circumstances that could give rise to an

inference of intentional discrimination.” Makky v. Chertoff, 541 F.3d 205, 214 (3d Cir.

2008). If a plaintiff establishes a prima facie case, then “the burden shifts to the

defendant to articulate a legitimate, non-discriminatory reason for the adverse

employment action.” Id. If the defendant carries its burden, the plaintiff may still prevail

by showing that “the defendant’s proffered reason is merely pretext for intentional

discrimination.” Id.

       Trapani argues that the District Court erred in granting summary judgment

because there is a genuine dispute as to whether her action could give rise to an inference

of intentional discrimination. More precisely, Trapani claims that the Court erroneously

concluded that she was not similarly situated to two Truckload Management vice

presidents—John Rosch and Eric Madison.3 However, the District Court determined that



       2
           Trapani does not challenge the District Court’s dismissal of her retaliation
claims.
       3
         A plaintiff may establish an inference of discrimination by, inter alia, showing
that similarly situated employees outside the plaintiff’s protected class were treated more
                                               3
Trapani was similarly situated to Rosch but was not treated differently. See App. at 23-

24. Similarly, the Court concluded that Madison’s treatment did not support an inference

of discrimination even if he was similarly situated to Trapani.

       Trapani also argues that complaints about her “style” give rise to an inference of

discrimination. Before Trapani’s termination, four regional vice presidents complained

to the company’s president, Joseph Chandler, “about the way that [Trapani] talked to

them during [a] conference call.” App. at 411. However, there is no evidence supporting

Trapani’s claim that the complaints were motivated by Trapani’s gender. Moreover, even

if we assumed that a rational jury could conclude that the complaints were related to

Trapani’s gender, such evidence alone is insufficient to survive summary judgment. See

Williams v. Borough of West Chester, Pa., 891 F.2d 458, 460 (3d Cir. 1989) (“[A]

nonmoving party must adduce more than a mere scintilla of evidence in its favor . . . .”).4

       Finally, Trapani argues that the District Court erred by concluding that: (1)

GWTM presented a legitimate, non-discriminatory reason for her termination and (2)

there is insufficient evidence to show pretext. Before Trapani’s termination, GWLS and


favorably. Cf. Sarullo v. U.S. Postal Service, 352 F.3d 789, 798 & n.7 (3d Cir. 2003)
(per curiam).
       4
         Trapani also argues that the District Court ignored evidence that Rob Newell—a
vice president at Greatwide Dedicated Transport—stated that Chandler hated her because
Chandler “is a Texan and [Trapani is] a woman,” and described a general anti-female
animus held by employees from Texas. However, the District Court considered that
evidence and correctly held that Newell’s comments “cannot raise an inference of
unlawful discrimination” because: (1) “Newell . . . had no influence over decisions with
respect to the plaintiff’s employment” and (2) “after the plaintiff reported the comment to
Chandler, Chandler acted on the comment and reported it to [GWLS’s general counsel].”
App. at 26.
                                             4
its subsidiaries filed for bankruptcy and experienced a substantial drop in revenue.

Although Trapani claims that “[t]he bankruptcy was little more than a debt-equity swap,”

Appellant’s Br. at 39, there is ample evidence that Trapani’s employer experienced true

financial difficulty.

       With respect to pretext, Trapani relies on the evidence of discrimination rejected

above and further asserts that: (1) Chandler considered Trapani’s work adequate and (2)

after Trapani’s termination, another female was hired as supervisor of human resources.

The District Court, however, properly determined that “the fact that Chandler considered

the plaintiff’s work to be adequate is consistent with the defendants’ proffered rationale

that the plaintiff was terminated for economic reasons . . . .”. App. at 29. Moreover, not

only did the supervisor hired after Trapani have different responsibilities, but her female

status undermines Trapani’s gender discrimination claim.5

                                            III.

       Accordingly, we will affirm the District Court’s judgment.6


       5
         Trapani contends that Chandler lured her into working for GWTM “by telling
her that he wanted her to be part of the Company’s growth.” Appellant’s Br. at 42.
However, no rational jury could conclude that such evidence shows that the company’s
subsequent financial difficulties are merely a pretext for intentional discrimination.
Trapani further argues that the District Court entered summary judgment by
impermissibly weighing evidence, but overall the record does not support Trapani’s
gender discrimination claim.
       6
         Although Trapani originally brought gender discrimination claims against
GWLS, she does not contest the District Court’s dismissal of those claims. See App. at
30-31. Such claims are therefore waived. See Simmons v. City of Phila., 947 F.2d 1042,
1065-66 (3d Cir. 1991). Furthermore, Appellant’s PHRA claims fail for the reasons set
forth in this opinion. See Atkinson v. Lafayette College, 460 F.3d 447, 454 n.6 (3d Cir.
2006) (“Claims under the PHRA are interpreted coextensively with Title VII claims.”).
                                             5